DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the fifth voltage value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 is dependent upon claim 9 and therefore also contains the problematic language.
Claim 11 recites the limitation "the fifth voltage value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 13 recites the limitation "the fifth voltage value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 is dependent upon claim 13 and therefore also contains the problematic language.
	Please note that concerning claims 9-14 above, although there is no recitation of a fifth voltage value in claim 1, the recitation of “a fixed fifth voltage value” is recited in dependent claim 5.  If the “fifth voltage value” of claims 9-14 is referring to the “fixed fifth voltage value” of claim 5, changing the dependency of claims 9-14 to be directly or indirectly dependent upon claim 5 could potentially correct the lack of antecedent basis.  However, it should be clarified as to whether the fifth voltage value is referring to the same “fixed” fifth voltage value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zettel (US 2007/0115604).
With respect to claim 1, Zettel discloses an electric vehicle charging controller (abstract) comprising: a first sensor configured to measure a second voltage value between a first battery having a first voltage value and a relay in a high voltage line connected to electric vehicle supply equipment (para 0020-0023 and 0032, also see node 14, battery cells 20, and relay 10 in Fig. 1); a second sensor configured to measure a third voltage value between the electric vehicle supply equipment and the relay in the high voltage line (para 0020-0023 and 0032, also see node 16 and equipment 30 in Fig. 1); and a control unit configured to control turning the relay on or off (5 in Fig. 1 and para 0009, 0021-0022, and 0032), wherein if a difference between the second voltage value and the third voltage value is less than a preset fourth voltage value when the control unit applies a voltage of a second battery between the relay and the electric vehicle supply equipment in the high voltage line after controlling the relay to be turned off, the control unit determines that the relay is malfunctioning (para 0009 and 0032 and abstract, also see Fig. 3, where the second battery is interpreted as being met by the multiple cells of 20 or capacitor 18 in Fig. 1 since the claim language does not clarify the location/circuitry concerning the “second” battery).
With respect to claim 2, Zettel discloses the electric vehicle charging controller of claim 1, wherein the malfunctioning of the relay is a state in which the relay is welded (para 0003 and 0005).

With respect to claim 4, Zettel discloses the electric vehicle charging controller of claim 1, wherein, when it is determined that the relay is malfunctioning, the control unit transmits an off-signal to the relay again (para 0031-0033, also see para 0005-0009).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zettel (US 2007/0115604).

However, Zettel does not expressly disclose wherein the voltage is set to a value in a range of ⅓ to ½ of the first voltage value.  It should be noted that Zettel does disclose that the voltages/thresholds are readily calibratable by a skilled practitioner based upon system design characteristics.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include setting a particular range/value for the voltage in the device of Zettel, so that the functional status of the relay could be quickly and accurately detected, while also taking into consideration the voltage handling capabilities of the system circuitry and attached components.
With respect to claim 10, Zettel discloses the electric vehicle charging controller of claim 9, wherein the fourth voltage value is set to a value (para 0009 and 0032, also see para 0021-0022 and 0029).

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include setting a particular range/value for the voltage in the device of Zettel, so that the functional status of the relay could be quickly and accurately detected, while also taking into consideration the voltage handling capabilities of the system circuitry and attached components.
With respect to claim 11, Zettel discloses the electric vehicle charging controller of claim 1, wherein the fifth voltage value is set to a value (para 0009 and 0032, also see para 0021-0022 and 0029).
 However, Zettel does not expressly disclose wherein the voltage is set to a value of ½ of the first voltage value.  It should be noted that Zettel does disclose that the voltages/thresholds are readily calibratable by a skilled practitioner based upon system design characteristics.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result .  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include setting a particular range/value for the voltage in the device of Zettel, so that the functional status of the relay could be quickly and accurately detected, while also taking into consideration the voltage handling capabilities of the system circuitry and attached components.
With respect to claim 12, Zettel discloses the electric vehicle charging controller of claim 11, wherein the fourth voltage value is set to a value (para 0009 and 0032, also see para 0021-0022 and 0029).
However, Zettel does not expressly disclose wherein the voltage is set to be equal to the fifth voltage value.  It should be noted that Zettel does disclose that the voltages/thresholds are readily calibratable by a skilled practitioner based upon system design characteristics.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include setting a particular range/value for the voltage in the device of Zettel, so that the functional status of the relay could be quickly and accurately detected, .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zettel (US 2007/0115604) in view of Kim (US 2020/0083732).
With respect to claim 13, Zettel does not expressly disclose a fuse installed between the electric vehicle supply equipment and a contact to which a voltage having the fifth voltage value is applied in the high voltage line.
Kim discloses a vehicle device which diagnoses a switch/relay (abstract and para 0052-0055) and which can use a fuse installed between a battery and vehicle components and which measures voltage values in order to determine the functional status of a switch/relay or fuse (para 0073-0074, also see para 0064-0072 and Fig. 3). 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a fuse in the device of Zettel, as did Kim, in order to provide protection from dangerous current levels which could damage the system, which also providing an accurate means for determining the status of the fuse.
With respect to claim 14, Zettel does not expressly disclose a third sensor configured to measure a sixth voltage value between the electric vehicle supply equipment and the fuse in the high voltage line, wherein when a difference between the third voltage value and the sixth voltage value is measured to be greater than or equal to a preset seventh voltage value, the control unit determines that the fuse is blown.

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include determining the status of a fuse using voltage measurements in the device of Zettel, as did Kim, in order to provide protection from dangerous current levels which could damage the system, which also providing an accurate means for determining the status of the fuse so that the user could be informed if the fuse needs replacement.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 recites the electric vehicle charging controller of claim 1, further comprising: a converter disposed between the high voltage line and the second battery; and a switch disposed between the converter and the high voltage line, wherein a fixed fifth voltage value is applied to the high voltage line through the converter.
Claims 6-8 are directly or indirectly dependent upon claim 5.
The prior art does not disclose the above limitations in view of claim 1, nor would it be obvious to modify the art in such a manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morimoto (US 2018/0123584), Kawanaka (US 2017/0225572), and Ichikawa (US 2010/0295506).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859